Thomas Dickens, J.
Writ of error coram nobis wherein this defendant seeks to attack an order of commitment heretofore made by a Judge of the Court of General Sessions, dated March 7, 1947, committing the defendant to Matteawan State Hospital. Prior to issuance of said order and on the 16th day of October, 1946, Indictment No. 3041-46 was filed charging defendant with having committed the crime of murder in the second degree (Penal Law, § 1046).
On February 21, 1947, prior to the issuance of said order, a Judge of the Court of General Sessions made an order committing the defendant to the psychiatric division of Bellevue Hospital for treatment, observation, and examination. The defendant did not plead to the aforesaid indictment.
The court has examined all the papers on file and it appears that the provisions of sections 658 et seq. and 870 of the Code of Criminal Procedure pertaining to the examination of a *89defendant as to his sanity and a commitment after such finding by duly qualified psychiatrists, were met.
There is no requirement for a judge of this court, prior to a commitment, to notify defendant as to his right to controvert the findings of the designated psychiatrists.
In any event, writ of error cor am nobis may not be availed of to vacate an order of commitment to a mental institution (People v. King, 2 Misc 2d 187).
This motion is hereby denied.
The district attorney is directed to enter an order in conformance with the decision herein and to forward a copy of said order to defendant.